      Case 2:18-cv-00761-RJS-EJF Document 108 Filed 02/26/20 Page 1 of 3




Amy Jane Longo (Pro Hac Vice)
longoa@sec.gov
John B. Bulgozdy (Pro Hac Vice)
bulgozdyj@sec.gov
Teri Melson (Pro Hac Vice)
melsont@sec.gov
U.S. Securities and Exchange Commission
Michele Wein Layne, Regional Director
Alka Patel, Associate Regional Director
Amy J. Longo, Regional Trial Counsel
444 S. Flower Street, Suite 900
Los Angeles, CA 90071
Tel: 323-965-3998

Amy J. Oliver (8785)
olivera@sec.gov
U.S. Securities and Exchange Commission
351 South West Temple, Suite 6.100
Salt Lake City, Utah 84101
Tel: 801-524-5796

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH


 SECURITIES AND EXCHANGE                      NOTICE OF WITHDRAWAL OF
 COMMISSION,                                  COUNSEL

        Plaintiff,                            Case No. 2:18-CV-00761-RJS-EJF

                v.                            Chief Judge Robert J. Shelby
                                              Magistrate Judge Evelyn J. Furse
 JAMES THOMAS BRAMLETTE; THE
 PELORUS GROUP, LLC; ANTHONY
 MARK HARTMAN; PRIVATE
 PLACEMENT CAPITAL NOTES II, LLC;
 STONE MOUNTAIN EQUITIES, LLC;
 TRAVIS KOZLOWSKI; ENTELECUS
 FUND, LLC; AARON JOHN WERNLI,

        Defendants.
      Case 2:18-cv-00761-RJS-EJF Document 108 Filed 02/26/20 Page 2 of 3




       Pursuant to DUCivR 83-1.4(b), John B. Bulgozdy, counsel for Plaintiff Securities and

Exchange Commission (“SEC”), withdraws as counsel of record for the SEC in this case. The

SEC continues to be represented by other counsel who already entered an appearance and who is

aware of the pending deadlines.



                                                  Respectfully submitted,


Dated: February 26, 2020                          /s/ John B. Bulgozdy
                                                  John B. Bulgozdy
                                                  Teri Melson
                                                  Attorneys for Plaintiff
                                                  Securities and Exchange Commission




                                              1
      Case 2:18-cv-00761-RJS-EJF Document 108 Filed 02/26/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that on the 26th day of February 2020, I caused to be served the foregoing
NOTICE OF WITHDRAWAL OF COUNSEL on the following parties entitled to service by
the means indicated below:

Private Placement Capital Notes II, LLC (served by U.S. Mail)
c/o Anthony Mark Hartman
8547 E. Arapahoe Rd, J192
Greenwood Village, CO 80112
Email: tony@capnotes2.com
Unrepresented

Stone Mountain Equities, LLC (served by U.S. Mail)
c/o Anthony Mark Hartman
8547 E Arapahoe Rd, J192
Greenwood Village, CO 80112
Email: tony@capnotes2.com
Unrepresented

James Thomas Bramlette (served by U.S. Mail and email)
2042 East Normandy Wood Court
Salt Lake City, UT 84117
james@saltcoadvisors.com
Unrepresented

The Pelorus Group, LLC (served by U.S. Mail and email)
165 South Regent Street
Salt Lake City, UT 84111
jt@pelorusmail.com
Unrepresented

                                                     /s/ John B. Bulgozdy
                                                     John B. Bulgozdy
                                                     Counsel for Plaintiff
                                                     U.S. Securities and Exchange Commission




                                                2
